Citation Nr: 1729010	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Kellen Jay Galloway, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to June 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

These issues were previously before the Board, and, in March 2016, the Board denied the issue of entitlement to service connection for hypertension and remanded the matter of entitlement to service connection for coronary artery disease.  In November 2016, the Board denied the issue of entitlement to service connection for coronary artery disease.  In March 2017, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded these matters back to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension began in service and there is no showing of any intercurrent cause between the Veteran's hypertension resolving in service and it recurring post service.

2.  Coronary artery disease is the result of the Veteran's service connected hypertension.


CONCLUSIONS OF LAW

1. Criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  Criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

The Veteran argues that he developed hypertension while in service, and that it continues to this day.  The record clearly indicates that the Veteran is currently diagnosed with hypertension.  Furthermore, the record clearly indicates that the Veteran experienced in-service incurrences of elevated blood pressure and even one instance of emergency medical care due to elevated blood pressure; including an incident  where the Veteran was hospitalized for high blood pressure in Mannheim, Germany.  Nevertheless, the evidence of record contained a VA medical opinion indicating that - although the Veteran technically developed hypertension in service -  that it was more likely than not that the Veteran's hypertension resolved prior to separation from service.  The Board afforded this opinion great weight and denied the Veteran's claim for service connection.

In March 2016 pursuant to a joint motion to remand (JMR), the Court vacated the Board's denial and remanded the issue to take into consideration whether the Veteran is entitled to a presumption of service connection for hypertension in accordance with Groves v. Peake, 524 F.3d 1306 (2008).  In Groves, the Court interpreted 38 C.F.R. § 3.303 to mean that the presumption of service connection exists for any chronic disease which manifests during service and then again at a later date however remote, but that this presumption may be rebutted by clearly attributable intercurrent causes.  524 F.3d 1306 (2008).  

A review of the evidence of record does not show any post-service intercurrent causes that might be found to cause the Veteran's hypertension.  As such, on the facts of this case, service connection is warranted for hypertension.

The other issue on appeal is coronary artery disease for which hypertension is a sufficiently high risk factor that on the facts of this case, the Board concludes that the Veteran's coronary artery disease is secondary to his hypertension.  As such, service connection is granted for that condition as well.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


